 154DECISIONSOF NATIONALLABOR RELATIONS BOARDMechanicalSpecialtiesCompany,Inc.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica,UAW-AFL-CIOandGrievanceCommitteeMechanicalSpecialtiesCompany,Inc.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW-AFL-CIO, Petitioner. Cases31-CA-97 (Formerly21-CA-6817)and31-RC-14 (Formerly 21-RC-9528)June 28, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn February 23, 1967, Trial Examiner WallaceE. Royster issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Charging Party and Respondenteach filed exceptions to the Trial Examiner's Deci-sion with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings areherebyaffirmed.The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions 2 of the Trial Examiner.In agreeing with the Trial Examiner's finding thatthe discharge of Cantrell was motivated by unionanimus, and violative of Section 8(a)(3) of the Act,we note the following. Cantrell was a known activeadherent of the Union from its inception, attendingmeetings, soliciting authorization cards, and ad-vocating its acceptance among employees. Early inIn support of the Trial Examiner's finding that Respondent hadknowledge of Klein's union activity, the following testimony on direct ex-amination of Superintendent Howland appears in the record:Q. Then after that period of time, do you recall any conversationthat you had with [Klein] concerning the union or union organizingactivities?A.Well, on March 12th, I had talked to him at the third Tree Millby the grinding room and had already asked him .. .Q.Now, tell us what was said'A.This had led up to the fact that previously on the 10th I hadasked him to hold his excessive conversation down I was just havinga general conversation with him. One thing led to another, and I said,"Irving, you don't look like an organizer to me." He then went on,the campaign Cantrell became a specific target ofRespondent's active hostility toward the Union.ThisoccurredwhenVicePresident-GeneralManager Fink unlawfully interrogated him in earlyMarch 1965 concerning the recent February 28unionmeeting and the names of those in at-tendance.Respondent claims it discharged Cantrell for lackofwork.We find that Respondent's assertedeconomic reasons for discharging Cantrell are un-convincing and pretextual in nature for the_ follow-ing reasons: For the period of his employment Can-trellworked a 54-hour week, having worked 10 and8 hours, respectively, during the last 2 days of hisemployment. After Cantrell's discharge on May 11,1965,Respondent distributed his work to em-ployees on the day shift, who were already being af-forded substantial overtime along with othernight-shift employees. It is unreasonable to con-clude that an employee who had been working a54-hour week suddenly and abruptly became un-needed without any advance notice or warning andat a time when substantial overtime was being af-forded by the plant to all employees. This claimedabrupt decrease in work is wholly inconsistent withthe Respondent's contention that the business wasgoing through a gradual change in operation, witha deemphasis of the milling machine function and acommensurate increase in the need for jig boring. Inthis respect it appears that several months before,in January 1965, Superintendent Howland and Su-pervisor Payton offered Cantrell a transfer to the jigbore operation because of his good workmanship.At that time he expressed a preference for themillingmachine work, and declined the offer.Thereafter,when Cantrell was discharged, thissame opportunity was not reoffered to him, despitethe fact that Respondent was in need of skilledmachinists as evidenced by newspaper advertise-ments seeking jig bore machinists and the standingcustom of paying a $50 bonus to any employee whois responsible for recruiting a suitably skilled appli-cant. Respondent's failure at least to inquire of Can-trell if he would fill the jig bore vacancy at the timeof his discharge, when viewed in the light of theprevious offer made to him several months earlierand the constant search for good machinists,creates a strong inference that Cantrell was maneu-vered out of his job.and, apparently, he thought that I was accusing of him of being a paidorganizer. I said,"That is notso, Irving" And I said all the em-ployees who are campaigning in the company for the union are or-ganizers in my opinion2The Charging Party has filed exceptions to the Trial Examiner's rejec-tion of its request for a monetary remedy to make the employees whole forlosses they may have suffered as a result of the Respondent's unlawfulrefusal to bargain. We deem it inappropriate in this case to depart from ourexisting policy with respect to remedial orders in cases involving viola-tions of Sec. 8(a)(5), and therefore deny the said request However, inadopting the Trial Examiner's disposition of this matter, we do not pass onor adopt his rationale for rejecting the Charging Party's contentions SeeMonroe AutoEquipmentCompany,164 NLRB 1051.166 NLRB No. 31 MECHANICAL SPECIALTIES CO.In these circumstances, considered against thebackground of Respondent's opposition to em-ployee organization, we find the conclusion in-escapable that Respondent sought to remove an ac-tive and vocal supporter of the Union byrealign-ment of duties. Accordingly, we find Respondentdischarged Cantrell in violation of Section 8(a)(3)and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Mechanical SpecialtiesCompany, Inc., Los Angeles, California, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.155industrycomponentsin Los Angeles, California. In theconduct of its business operations the Respondent an-nually purchases goods and materials valued at more than$50,000 which are received at its plant directly fromsources outside the State of California. The Respondentannually produces, sells, and ships from its Los Angelesplant products valued at more than $50,000 to customerslocated outside the State of California. The Respondentadmits that it is and I find it to be an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.H.THE LABOR ORGANIZATIONS INVOLVEDIt is conceded, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.Upon the basis of the evidence set forth below, I find,contrary to thepositionof the Respondent, that theGrievance Committeeis, and at all timesmaterial hereinhas been, a labororganizationwithin the meaning of Sec-tion2(5) of the Act.III.THE UNFAIR LABOR PRACTICESTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: This con-solidated proceeding was tried before me in Los Angeles,California, on various dates from April 25 through May26, 1966. The complaint as amended at the hearing al-leges that Mechanical Specialties Company, Inc., hereinthe Respondent, by granting wage increases and otherbenefits, by interrogating employees concerning member-ship activity and sympathy with International Union,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America, UAW-AFL-CIO, herein theUnion, by engaging in surveillance or creating an impres-sion of surveillance of a union meeting, by assisting andencouraging the circulation of an antiunion petition, bythreatening discharge and loss of employment if theUnion succeededin its organizationalattempt, by dis-criminatorily enforcing a no-solicitation rule, by dominat-ing and interfering with the formation and administrationof a grievance committee, and by discharging its em-ployees, Alfred A. Cantrell and Irving Klein, has engagedin unfair labor practices within the meaning of Section8(a)(1),(2),(3), and (5) of the National Labor RelationsAct, as amended, herein the Act. Objections to an elec-tion are also presented for disposition.Following the close of the hearing a motion to correctthe record was filed by counsel for the General Counsel.In the absence of opposition the motion is granted and ishereby made a part of the exhibit file.In consideration of the briefs filed, from my observa-tion of the witnesses, and upon the basis of the entirerecord, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation engaged in the fabri-cation of tools, gauges, special machinery, and aerospaceIn the fall of 1964 the Union began an organizationalcampaign among employees working for tool and dieshops in the Southern California area. In December ofthat year the Respondent became aware of the Union'spurpose and consulted counsel. In the same month,Robert S. Howland, Respondent's superintendent, re-ported to Michael J. Fink, vice president and generalmanager of the operation, that some competitors werepaying higher wages than those in effect in Respondent'sshop. Fink said that a wage survey would be made. Finkmentioned this circumstance to Respondent's president,L. M. Weitzel, with the result that in mid-February 1965,Weitzel gave Fink wage data reflecting the rates in effectin competitive shops.Within a few days, according toFink, in consultation with Superintendent Howland, anumber of wage increases were decided upon and madeeffective March 8. In all, 65 or 70 wage raises were given.The Respondent then had about 115 shop employees.Before the increases were announced or even finallydecided upon, the Union, on February 28, held a meetingof employees coming from a number of shops similar tothat of the Respondent and including some of Respond-ent's employees. Vincent Sloane, the Union's represent-ative in charge of the campaign, told the gathering, hetestified, that the Union was attempting to obtain statusas bargaining representative throughout the entire indus-try in Southern California, and that this would comeabout through elections conducted by the National LaborRelations Board. At this meeting employees were soli-cited to sign cards designating the Union as bargainingrepresentative.On March 9, 1 day after the wage increases hadbecome effective, Weitzel spoke to the employees on theday shift in the plant. Weitzel said that he had heard ru-mors of union talk and dissatisfaction but that he felt theRespondent could solve its own problems. He suggestedthat the employees select representatives to serve on agrievance committee and commented that the Unioncould drive the Respondent out of business. Such a com-mittee was selected by the employees I and later met withRepresentatives of the Respondent.IOn the night shift, Supervisor Walter Payton acted as chairman of themeeting in which representatives were chosen 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Berno, who until March 232 was a timekeeperand assistant security officer, learned that a union or-ganizing meeting was to be held on March 14. Desirousof learning, he testified, if the Union could be of benefitto him, he determined to attend despite the fact that twoemployees questioned the propriety of his presence atsuch a gathering on the ground that Berno was part ofmanagement. Although he came to the meeting with anopen mind, Berno testified, he observed that some em-ployees in attendance seemed to find the question ofwhether to support the Union to be a disturbing one.Berno concluded from this that the Union would disruptthe harmonious relations then existing in the shop and de-cided that he would oppose it.The next morning, March 15, Berno reported toGeneralManager Fink about his attendance at themeeting,3 saying that 25 or 30 were present from theRespondent's shop. Fink relayed this intelligence to Su-perintendentHowland who expressed surprise at thenumber of Respondent's employees attending and saidthat he would "check into" it. With the assistance ofBerno a list comprising the employees who wouldprobably comprise the bargaining unit was compiled.Berno, upon his own initiative, he testified, indicated onthis list those whom he had observed in attendance at themeeting.Within a few days, Howland and Fink came toconclusions about which of the employees would supportthe Union, which of them would not, and which were un-decided.On March 16, the Respondent received a letter fromthe Union dated March 12 asserting that a majority of theemployees had designated the Union as collective-bar-gaining representative. The Union asserted that it wasready to demonstrate its majority status by submittingauthorization cards to an impartial person for examina-tion and said that it desired to institute negotiations look-ing toward a collective-bargaining agreement. After con-sulting with counsel and after Fink and Howland had con-cluded, they testified that they were quite certain that theUnion did not command the support it asserted. TheRespondent announced that it had a good-faith doubtconcerning the majority status of the Union; that it didnot believe that its employees had authorized the Unionto represent them freely, voluntarily, and without coer-cion; and declined to extend recognition. The Respond-ent suggested that an election under the procedures ofthe Board would be appropriate.Frank Isak, the general foreman on the day shift,testified that on February 19 he learned that the Unionwas soliciting signatures to designation cards. Isak askedhis informer, employee Kirk Riegler, how he felt aboutthe Union. Riegler answered that he opposed it. A fewdays later, according to the credited and undeniedtestimony of Foreman Isak, and several leadmen, amongthem Ronald Lawler, Robert Woods, and Vernon Zeman,Howland told them to keep their eyes and ears open forunion activity or talk and to report to him about it. Isaktestified that he made no inquiry of employees about theirunion sympathies but that some volunteered their feelingsto him. Leadman Salvador Negrete testified to the sameeffect.Leadman Zeman testified that he had conversa-tionswith employees about the Union and that he re-ported to Howland what he believed various employeesthought about the Union. Revealingly, I find, Zemantestified at one point that he made a report to Howlandbased upon "what he could get out of Osdale." Zemanrather quickly said that what he really meant, was that hereported to Howland what Osdale had "voluntarily toldme." It was upon the basis in part of these reports fromleadmen and others that Fink and Howland came to theconclusion they did about the strength of the Union in theshop.On March 9 Weitzel met with the Grievance Commit-tee.On March 13, in a letter addressed to all employees,he mentioned the fact of this meeting and that he thenlearnedofsome dissatisfactionwiththegrouphospitalization program.Weitzel told the employees inthiscommunication that he was "looking into otherplants, and [would] be contacting the shop representa-tives to work out a program that will more nearlyrepresent your wants." On Tuesday, March 16, a groupof employees, constituting the Grievance Committee,met with President Weitzel. Matters discussed were theRespondent's profit-sharing plan, vacation pay, hours ofthe day shift, insurance, job classifaction schedules, andsick pay. At the meeting of the same group on April 5, itwas suggested that the Respondent should purchase alarger green grinding wheel. Other questions raised by themembers of the Grievance Committee related to over-time pay, insurance, and a suggestion that the Respond-ent supply certain tools and more adequate ventilation.PresidentWeitzel wrote a report of this meeting whichwas distributed among the employees and, after listing theitems which had been subjects of discussion, said:We have been studying changes in the group in-surance program with the guidance of expert in-surance consulation. We recognize that changes arenecessary; however, we car-not give any increasedbenefits because of labor law regulations while thelabor board proceedings are pending.This same problem prevents improved benefits re-garding holidays, vacation pay, and other itemsdiscussed with your representatives. However, thoseof you that have been with us for any length of timeknow that we have increased wages and benefits inthe past consistent with our continuous desire tomake our shop the best in which to work anywhere.We will continue this policy in the future. We knowthat to get the best people, we should have the bestworking conditions.There have been subsequent meetings of the GrievanceCommittee with President Weitzel with similar items onthe agenda.On March 22, the Union filed a petition with the Boardseeking certification as bargaining representative ofRespondent's employees. A hearing was held, a bargain-ing unit described, and an election directed. The tally ofballots resulting from the election on June 11 showed thatof 115 eligible voters, 40 cast ballots for and 59 againstthe Union. Thereafter the Union filed objections to theelectionwhich were consolidated for hearing in thisproceeding.The first written communication from the Uniondirected to employees of Respondent and to employeesof other similar employers in Southern California is datedMarch 3. In it the Union said that its organizing campaignOn this date he becamepersonneldirectorThe allegations of surveillance are bottomedon Berno's presence atthe March 14 meeting I find that he was not a supervisor on that date andthere is not sufficient evidence to establish that he attended at Respond-ent's direction. I find that Berno went to the meeting and reported whathe saw and heard in an effort to enhance his standing with his Employer. MECHANICAL SPECIALTIES CO.157was proceeding at a rapid pace in 34 plants.Mention wasmade of gains achieved elsewhere by union organizationand readers were urged to make every effort to havedesignation cards signed.A week later,in a similar com-munication, the Union said that it was nearly ready to filepetitions for elections.At some other time in March, theUnion distributed a mimeographed sheet which wasdevoted in substantial part to questions concerning arepresentation election.Following the talk by President Weitzel to Respond-ent's employees on March 9, in which he arranged forthe creation of the Grievance Committee, the Respond-ent sent occasional communications to its employeesurging them to reject the Union.One bearing no date, butobviously distributed during the preelection period, posedquestions and gave answers.Responding to one of itsquestions,the Respondent said a union contract:Is no better than the ability of the company to con-tinue to remain in business.Lookwhat happened toFalco Tool & Die. It had a contract with this Unionbut where is it now? Without a contract the promisesof the company to the employee can certainly be asgood as can be negotiatedwith anyunion.Both de-pend on the ability of the company to continue inbusiness and make a profit. Without a Union thecompany will not have to face the threat of strikes orsecondary boycotts. (where the employees of thiscompany are used to organize the employees of anycompany). Without a Union we can guarantee unin-terrupted production and delivery to our customers.The security of employees in the promises andbenefits that a company without a contract is everybit as good as with a labor contract.On May 12, General Manager Fink wrote to individualemployees saying in part:If you have not heard or are a newcomer to the trade,Falco,Mars and Alba Engineering were large andsuccessful job shops in the area and some years backtheir employees were promised the Pie-in-the-Skyand went union. As the storygoes,the Pie-in-the-Skyhit the sky blue yonder. Alba Engineering lasted sixmonths;Mars and Falco did not last much longerwhen they too hit the blue because these shops couldno longer operate with the shop stewards or the boysfrom Detroit.A day later a letter from W. Lee Campbell, Respondent'sregional sales manager,was similarly distributed. Camp-bell wrote that he traveled widely from the Respondentin his saleswork and said that he heard much talk fromcustomers about the Union's attempt to organize theRespondent.Campbell said that he felt that thesecustomerswere concerned about the consequencesshould the Union succeed. He speculated that thecustomers were wondering how deliveries could be madeif a strike was threatened or took place; if the customercould rely upon the Respondent to produce efficientlyand meet delivery schedules; if the Respondent would notbe forced to raise its charges above those of its competi-tors;Whether quality would bemaintained;and whetherthe Respondent could hope to compete and grow with theburden of"union inefficiencies of operations." Campbellconcluded his letter by saying that he did not want theRespondent to lose its place at the head of the industryafter so much effort had been expended in order to attainthat preeminence, and that there was only one way tokeep sales and business at a high level "by a vote of con-fidence for management."On June 8 a letter was dis-tributed to all employees bearing the signature of AlexSkulsky,presidentof CentralTool & Engineering Co.The letter said that he had heard of the Union's attemptto organize Respondent's shop and that although theRespondent was his competitor he would not like to seea misfortune befall it. Skulsky said that he had once beenan organizer for a union and a shop steward in another dieplant.Laterhe became the owner of Falco Machine andTool in Los Angeles and was prospering until"a unionwas introduced into our plant." Skulsky then went on tosay that a union would not benefit the employees and thatRespondent'smanagement was doing all that it could tobetter wages and working conditions.Near the close ofthis communication,Skulsky said:You havethe alternative to accept or reject a unionas protectedby lawand country, but the employeesof Falco chose a union and found themselves headingdown the road to self-destruction.Petty grievancesand gossip will be expanded,all out of proportion totheir intent,thus resulting in constant bickering andinefficient use of time.Todays'market is no differentthan it found us in 1958 and inefficiency is a killerand that is what caused Falco to die.On June 8, Fink again wrote to individual employeesand, noting that this was his last opportunity to commu-nicatewith them before the election,said that theRespondent need not agree to any union proposal; thatwhen a union demand was rejected the Union's only al-ternative was to call a strike. Urging the employees todisbelieve union claims that a strike could not happen, heasserted,"It could happen especially when that union isthe U.A.W. Theyhave called many strikes-some ofthem long, brutal and bloody."Enclosed with the letterwas a copy of a publication issued inApril 1955 by theKohler Company of Kohler, Wisconsin,describing indetail and portraying in photographs Kohler's view of theviolent strike which began there in 1954.On June 10,the day before the election, PresidentWeitzel,then being in Rhode Island, telephoned the plantin Los Angeles and spoke to the employees through somesortof public address system. In this talk Weitzeldescribed Respondent'shistory and steady growth andsaid that a union would not be helpful.Weitzel pleaded:Fellows -if we haveproblems, let's solve them our-selves. That is why wehave our shop committee . . .that is why we haveappointed Howard Berno asour personnel manager.We can communicate. Wecan talk together.We can resolve our problems.What do we need a union for. Maybe they need aunion at Ford or General Motors where the men cannever talk to top management because the companyis so big ... it is tougher to communicate under thosecircumstances,but I know everyone of you by yourfirst name and I always have and so does Mike Fink.Later in his talk, Weitzel said,"In the event the unionshould win the very life of this company- my job- yourjob - all our jobs - would depend upon our resistance toany economically unsound demand."The talk endedwhen Weitzel said,"If you vote for theunion, you aresaying that I don't deserve to keep my business. A votefor the union is a vote against me personally. . .thereis no otherway tolook at it."Beginning in lateFebruaryand continuing thereafteruntil the election, union supporters sought to have em-ployees sign cards designating the Union as bargainingrepresentative.The cards were simple and clear in formand purported to be nothing more or less than anauthorization to the Union to represent the employees incollectivebargaining.At the time that the Union 158DECISIONSOF NATIONALrequested recognition and invited the Respondent to testitsmajority status by having designation cards checkedby an impartial agency the Union had 68 signed cards. Atmost there were 115 employees in the bargaining unit.Clearly, the Union had obtained signed designation cardsfrom a majority of the employees. The Respondent con-tends that in many cases card signers believed that theywere doing no more than enabling the Union to bringabout an election. In support of this position, the Re-spondent adduced testimony from a number of super-visors, from General Manager Fink and from Superin-tendent Howland in which employees who already hadsigned cards were quoted as saying that they did not wanta union in the plant. Some of the employees attending theunion meetings testified that they recalled nothing of whatwas said except that an election would eventuate. A fewemployees testified that they signed the card withoutreading the language authorizing the Union to representthem. I think it unnecessary to set forth in any detail thetestimony offered by the Respondent thus to attack theefficacy of the designation cards, but I have consideredall of it. For the most part, as Superintendent Howlandasserted, these employees were intelligent and, even ifthey lacked sophistication in the field of labor-manage-ment relations, I am not persuaded that any employee insigning a designation card was unaware that by doing sohe was choosing a bargaining representative. There wasmuch talk about an election at the organizing meetingsand at the plant. The record reflects some testimony tothe effect that some employees were told that thesolepurpose of signing cards was to bring about an election.I do not credit this testimony. The plain language on thecards makes no reference to an election and I find thatthere is no substantial evidence to support a conclusionthat the card signers were misled or misinformed in con-nection with signing cards. I think that the only reasona-ble and rational conclusion to reach about a person who,in the absence of fraudulent misrepresentations,signs acard which clearly authorizes a union to represent him isthat he intended by that act to get that representation. Hemay be aware that he is unlikely to get it without an elec-tion but that is merely a step toward a goal. One whopreferred not to have a union would probably prefer alsonot to have to have an election and would not sign a card.Putting the matter to the test of balloting might bring inwhat he does not want-a union.Ifind that on March 12, 1965, the Union wasdesignated as bargaining representative by a clear majori-ty of Respondent's employees in the appropriate unit.4The Respondent argues further, however, that even ifa majority of the employees had knowingly designated theUnion to represent them, the Respondent had goodreason to doubt that the Union had attained such a mea-sure of success. This assertion of good-faith doubt ispremised in substantial measure upon the appraisal of em-ployee sentiment made by General Manager Fink and Su-perintendent Howland about March 15 or 16 after hear-ing unsolicited comments from employees about their4In his Decision and Direction of Election after hearing upon therepresentation petition filed by the Union on March 22, the RegionalDirector found the appropriate unit to beAll production and maintenance employees employed by the Em-ployer at its Los Angeles, California,plant, including the productionliaison employees, inspectors, inspector trainee, and draftsmen tool;but excluding all office clerical employees, professional employees,guards, watchmen and supervisors as defined by the Act.LABOR RELATIONS BOARDfeeling toward the Union and listening to the reportsrelaying such employee comments from lower super-visors.Based upon this information, Fink concluded,about March 15, that 40 employees were opposed to theUnion, 27 favored it, and 27 were undecided. AlthoughIdo not credit the testimony of Respondent's witnessesthat employees were not questioned about their feelingstoward the Union and later in this decision will set outspecific instances of interrogation in this field, I think thatthe lack of good faith on the part of Respondent wasdemonstrated even before the Union made any demandupon it. It will be recalled that on March 8, most of theemployees were given a wage increase. Of course it wasthe Respondent's right to review its wage structure at anytime it chose to do so and to take whatever action that itthought best. Fink testified that he had reason to believeinDecember 1964 that Respondent's wage rates mightrequire adjustment, but action to bring this matter to deci-sion was desultory. Not until late February were com-parative wage data gathered and not until early Marchwas decision reached about the wage changes. Consider-ing Respondent's knowledge of the efforts by the Unionto organize its employees, I think it to be no coincidencethat the wage rates were made effective on March 8. Ifind that the Respondent used the device of the wageraise to dilute whatever interest in the Union had been en-gendered among its employees.I think that any doubt concerning the purpose and in-tended effect of the wage raise is resolved by the actionof PresidentWeitzel on March 9 in directing the em-ployees to form a grievance committee to deal with himand suggesting that in this fashion employee problemscould be solved within the plant without outside inter-ference.The wage raise and the formation of theGrievance Committee took place of course before any de-mand for recognition had been made upon the Respond-ent. These actions were taken, I am convinced and find,for the purpose of persuading the employees that a unionwas not needed and bespeaks a fear that the Union wasachieving some measure of success in its organizinggoals.Perhaps not wholly assured by the mathematical com-putations the Respondent undertook in connection withitsappraisal of union sentiment, it persisted in tellingthem that the selection of a union was the road to disaster.On May 12, as has been stated in a letter to individualemployees, General Manager Fink said, in effect, thatthree employers, Falco, Mars, and Alba Engineering hadgone out of business because the Union had organizedtheir employees. On the witness stand in this proceeding,Fink confessed that he had no knowledge of what causethese enterprises to cease existence. The letter from AlexSkulsky distributed to employees a day or two before theelection, describing the fate of Falco, was solicited byPresident Weitzel. There is no evidence in this record toestablish that the assertions in that letter concerning thereasons for Falco's discontinuance are valid. Weitzel didnot testify nor did Skulsky. Fink, as has been said, had noThis finding constituted a rejection of the contention of the Respondentvoiced at the representation hearing and again before me that employeesof all similar employers in Southern California should be within the unit'sreach. However, no appeal was taken from the Regional Director's unitfinding and the question may not now be relitigated In any event, the unitdescribed is clearly appropriate for purposes of collective bargaining. I sofind it to be. MECHANICAL SPECIALTIES CO.159knowledge about the matter. So the Respondentdeliberately sought to plant fears in the hearts of its em-ployees based upon alleged business disasters which itcould not substantiate. I find that the Respondent at notime took an introspective view to discover whether ithad a good-faith doubt or a doubt of any sort concerningthe majority status of the Union. The Respondent saw theUnion as a threat to its way of dealing with its employees.The thought that the employees might desire to haveunionrepresentation was not acceptable.Alfred Cantrell, a machinist on the night shift, testifiedthat in early March General Manager Fink asked him ifhe would divulge the names of other employees who hadattended the February 28 organizing meeting. Fink addedthat he would like to have a "little kickback" on the unioncampaign. Cantrell answered that the Union was tryingto learn if the employees wanted to have representationand, in answer to Fink's question, said that he favored it.Cantrell declined to say who had attended the meeting.Fink testified that he knew of the Union's campaign butthat Superintendent Howland had reported to him thatthe intensity of union activity was not "alarming." OnMarch 12, Fink conceded, he asked Cantrell if there wastruth in the rumor afloat about a union. Cantrell answeredthat he had attended union meetings and that he believedunions to be beneficial but that none was needed in theRespondent's shop. Fink denied making any inquiry onthis occasion about who attended meetings or asking forany "kickback" on union activity. I credit Cantrell.Respondent's officials, Fink prominent among them,were eager to learn of the Union's progress. The proba-bility is that Fink questioned Cantrell as the lattertestified.Also in early March, according to Cantrell, Bernobrought a stranger to his work station and introducedCantrell as the strongest union man in the plant. Cantrellthen had a conversation with the stranger who questionedhim about his attitude toward the Union. Berno testifiedthat the "stranger" was his friend, Howard Schwartz, auniversity professor, who asked Cantrell something aboutthe work that Cantrell was performing on the millingmachine. While Schwartz and Cantrell were conversingBernoleft.Later he learned that Cantrell had toldSchwartz that the shop was a good place to work but thata union was needed in the area. Berno denied that bementioned the Union when he introduced Cantrell andtestified that he was unaware at the time what Cantrell'sattitude toward a union might be. I credit Cantrell. Thisrather slight incident is not one which would probablyresult from inventive imagination. From Cantrell's stand-point he had really nothing to gain by the acceptance ofhis testimony. The record is clear that he was a union sup-porter and that his attitude was well known to theRespondent. It does, however, affect Berno's credibility.Iwas convinced as I heard him testify as I am now thatwhat he told from the witness stand was what he thoughtmight serve to absolve the Respondent of unfair laborpractices.Irving Klein, a toolmaker who was an active supporterof the Union during the campaign, testified that inmid-March Superintendent Howland asked him what hethought the Union could do for the Respondent. Klein an-swered that the function of the Union would be to helpthe employees rather than the Employer. Howland thencommented, according to Klein, that the Respondent wasfaced with three choices: (1) To bargain with the Union,(2) to fight, or (3) to close. Later in the month, Kleintestified,Howland told him that there must be no cam-paigning during working hours and commented, "Youdon't look like a professional organizer." Early in April,Klein recalled, Howland said that a union would make itimpossible for the Respondent to compete and wouldthus drive it out of business. Furthermore, Howland con-tinued, the Respondent would not be permitted to givecompassionate treatment to aging employees; could notassign them to less arduous or demanding duties.Howland testified that he criticized Klein in March fortalking too much on the job and did say that Klein did nothave the appearance of a professional organizer.Howland denied saying anything about a possibility thatthe Union would not permit the Respondent to assignwork as it had in the past. He made no mention of thethree choices open to the Respondent about which Kleintestified.The only portion of Klein's testimony directlydenied by Howland is that relating to job assignment. Intestifying about this Klein was able to remember thenames of the three employees which Howland chose asexamples. I think that Klein's recollection is both accu-rate and complete. I credit his testimony. Perhaps it is ap-propriate to comment at this point that I thoughtHowland to be in many respects a credible witness. Onlywhen the rub was strongly against the grain of Respond-ent's interests did his testimony appear to me to besomewhat less than truthful.All of the supervisors who were called to the standstestified that they were instructed not to question em-ployees about their union attitudes or activities and thatthis instruction was followed. Robert N. Woods, the chief;nspector, testified that in late February Howland toldhim that there was a lot of union activity in the shop andasked Woods to keep his eyes and ears open as Howlandwould like to know what was going on. Other supervisorstestified to the same effect. The testimony of the super-visors is that employees volunteered their feelings abouttheUnion and that this intelligence was passed upthrough channels to General Manager Fink. However, anumber of employees, Cantrell, Klein, Kirk Reigler,JackieVirgil,Anders Ahlstrom, and Thomas Boozetestified that either Fink or Howland or a lesser super-visor asked them if they had signed a card or attended ameeting or favored the Union. I credit this testimony tothe effect that at least some of the employees were sub-jected to questioning about the Union. Knowing thatHowland desired such information it is highly likely thatthe supervisors sought it out for him in the simplest andmost direct way- by questioning those under their super-vision.Ifind that in late February and in March the Respond-ent questioned some of its employees concerning theirinterest in the Union and that, because some of thisquestioning was in a context of threats that a union mightforce the Respondent out of business, it constituted inter-ference with, and restraint and coercion of, employees inviolation of Section 8(a)(1) of the Act.Throughout the period preceding the election, as hasbeen detailed above, the Respondent sought to implant5With the exception of Franz Isak,general foreman He testified thathe asked employee Kirk Reigler how he felt about the Union Another ex-ception is Leadman Zeman. His testimony that he reported to Howlandwhat he couldget outofan employee named Osdale indicates interroga-tion.I do not credit the lame amendmentimmediatelymouthed by Zemanthat whathe meant tosay was thatOsdale volunteered information to him. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fear that the success of the Union might well mean thedestruction of Respondent's business.Obviously theresult would be the loss of employment. At the same timethe Respondent tried to blunt the appeal of the Union bytactically timed wage increases. Finally it attempted tosatisfywhatever desire for representation was beingmanifested among the employees by prescribing aplacebo -the Grievance Committee. That this organiza-tion was wholly the creation of the Respondent is obvi-ous. That its purpose was to divert the interest of the em-ployees away from the Union and to give them an illusionthat the Respondent was indeed willing to grant themrepresentationis noless so.Meetings of the committeewere called by Fink. Its membership met only in thepresence of management. The Respondent created,dominated, and controlled the Grievance Committee.The Respondent thus engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) of the Act. By thecreation and use of the Grievance Committee, by at-tempting to induce the fear that the selection of the Unionwould result in the closing of the business and the loss ofemployment, and by using the device of wage increasesthe Respondent tried to frighten, cozen, and allure theemployees away from chosing the Union as bargainingrepresentative.The Respondent thus interfered with,restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and thereby en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.Given this complex of circumstances, counsel for theGeneral Counselargues, theRespondent should berequired to extend recognition to and to bargain with theUnion even though the election on June I 1 resulted in avote unfavorable to it. I have found that a good-faithdoubt that the Union represented a majority was not a fac-tor in Respondent's rejection of the union bargaining re-quest; the Respondent was determined to avoid bargain-ing and deliberately and consciously committed unfairlabor practices so that such a duty would not devolveupon it. The General Counsel's contentioncould be ac-cepted and implemented summarily if the Act had as itspurpose the punishment of those whoengaged in unfairlabor practices. But what is at stake, of course, is the rightof employees to be represented by a bargaining represen-tative of their choice or if they prefer, to deal as in-dividuals with their employer. If theRespondent is or-dered to bargain then the arithmetical result of the elec-tion must be held not to have been a reliable expressionof employee choice. If no such orderissues,then thedesignationcardswhich a majority of the employeessigned must be held to be unpersuasive evidence of em-ployee sentiment. Decisionmustbe predicated upon anassessmentof what most reliablyindicatesthe desires ofa majority of the employees.It is a truismthat there is nosatisfying substitute for secret balloting conducted underwhat are sometimes termed laboratoryconditions. Butsuch conditions did not prevail and likelihood approachescertainty that the voters carried with them to the polls theuneasy awareness that if they voted for the Union theywould not only be saying that President Weitzel did notdeserve to keephis business(as he had stated just the daybefore) but perhaps more importantly would be riskingthe survival of thebusinesswhich gave them employ-ment. The latter was the argument around which Re-spondent's campaign against the Union centered. I amconvinced and find that the election on June 11 did notreliably reflect the free and uncoerced desires of Re-spondent's employees and I will recommend that it beset aside.Ihave found that the designation cards signed byRespondent's employees were not obtained by fraud, arti-fice, or misrepresentation. Lacking a reliable alternativegauge of employee sentiment and will, I find that thedesignation cards signed by a majority of Respondent'semployees in the appropriate unit establish the Union asthe exclusive bargaining representative of such em-ployees. It follows and I find that Respondent's refusal onMarch 19, 1965, to recognize and bargain with the Unionwas a denial of employee rights guaranteed in Section 7of the Act and that the Respondent thereby has engagedin unfair labor practices within the meaning of Section8(a)(5) of the Act.Alfred N. Cantrell, a milling machinist on the nightshift,was hired in April 1964 and terminated slightlymore than a year later on May 11. All of the work thatcame to Cantrell for milling resulted from the needs of thetoolmakers on the day shift. Cantrell was an early andstout supporter of the Union and the Respondent waswell aware of this.Superintendent Howland testified that it was his deci-sion to end Cantrell's employment and that he did so sole-ly because the amount of work coming to the millingmachine on the night shift was insufficient to justify hiscontinuance.Howland explained that in the spring of1965 fewer toolmakers were employed than in the com-parable seasons of 1964 and 1963 with the result that theneed for a milling machinist on the night shift lessened.Howland conceded Cantrell's competency and testifiedthat the minor criticisms he had voiced to Cantrell on oc-casion were not operative factors in the decision todischarge him. Both Howland and Cantrell testified thatin January 1965 Howland offered to transfer Cantrell tothe jig bore operation and that Cantrell, expressing hispreference for the milling machine, declined the opportu-nity.Cantrell testified that he possessed the requisitecompetency to do the jig bore work; Howland testifiedthat he was unaware of this, assumed that Cantrell did nothave any appreciable experience in jig bore work, andsupposed that Cantrell would have to be trained for about2 years or even longer to acquire the skills of a jig boreman.Near the end of his shift in the early hours of May 11Cantrell received his notice of layoff from Paul Mansfield,a jig bore operator who was substituting for the absentforeman, Walter Payton. According to Cantrell, Mans-field said something to the effect that Cantrell was notbeing treated fairly and that the layoff served to convinceMansfield of the need for a union. Mansfield denied thathe said anything of the sort. I credit Cantrell. Mansfieldsigned a union designation card in early March andmailed it to the Union about a month later. It wasprobably soon after he signed the card, Mansfieldtestified, that he told his foreman, Walter Payton, that hedid not want a union in the plant. No doubt that is what hewanted Payton to think, but his subsequent act of mailingthe card to the Union more reliably indicates that untilthat time, at least, he favored having a bargainingrepresentative. It seems probable to me that Mansfielddenied making the remarks attributed to him by Cantrellbecause he was embarrassed that the Respondent shouldlearn now what his true attitude had been. This resolutiondoes not, however, aid the General Counsel in establish-ing that Cantrell's discharge was discriminatory. Thewords used by Mansfield do not amount to a concession MECHANICAL SPECIALTIES CO.that Cantrell's union activity contributed to his dischargeand even if they are so construed there is nothing to sup-port a conclusion that Mansfield had any part in this deci-sion.From all that appears, he did no more than handCantrell a notice issued upon the authority of Howland.In the late afternoon of May 11, Cantrell returned tothe plant and spoke to Fink and Berno. He was told thathis discharge was occasioned by the necessity to reducethe working force. Cantrell asked how that could be whenthe Respondent was contemporaneously advertising formachinists. Fink denied that there was any such advertis-ing but Berno corrected him. The Respondent for aperiod of several days surrounding May l 1 was advertis-ing in the Los Angeles newspapers for "MACHINIST-Jig bore." Fink told Cantrell to take the matter up withHowland. Cantrell left the plant and took no further stepsto persuade the Respondent to keep him on. Howlandconceded that a jig bore machinist was hired later in May,explaining that he hired an experienced man and that thiswas a qualification he did not know Cantrell to possess.That the Respondent was actively hostile to the at-tempt of the Union to establish itself as bargainingrepresentative is crystal clear. Given that circumstance,the dishcarge of a competent employee known to be oneof those stronglysupportingthe Union invites scrutiny ofmotivation. Respondent's need for employeespossessingmachinist skills no doubt fluctuated and it is a practicalcertainty that at times it found itself overstaffed. Skilledemployees, however, are not always easily recruited andin recognition of this the Respondent pays a bonus of $50to any employee who is responsible for bringing in asuitably skilled applicant for employment who provesafter a probationary period to be acceptable. At the timeof Cantrell's discharge the plant was affording substantialovertime to both the daytime and nighttime workers. Thisarrangementmay have developed in part to keep em-ployees content by enhancing their earnings but it isreasonable to believe also that it reflected Respondent'sproduction needs. Howland testified that the flow of workinto the plant had lessenedin lateApril and early Maywith the result that total hours had been reduced by 190in one weekand by 269 in the week following. This wouldappear to be due at least partially to a lack of sufficienthelp in the jig bore department. In early May the Re-spondent was advertising for more jig bore machinists.Howland testified that Cantrell was not replaced and thatthe work he had been doing on themillingmachine on thenight shift was thereafter accomplished by workers on theday shift.When Howland decided to terminate Cantrell, he knewthatCantrell had performed competentlyas a millingmachinist and that Cantrell preferred such work. At onepoint in his testimony Howland said, candidly, that he didnot know whether Cantrell had jig bore experience.Whether Cantrell in fact possessed the skill and ex-perience to make him acceptable to the Respondent in thecapacity of a jig bore operatorremains anunansweredquestion. That in January Howland was eager to havehim do jig bore work is evidenced by the fact that afterCantrell had declined the opportunity presented byForeman Payton, Howland himself questioned Cantrellin anattempt to get him to reconsider. So there is reasonto believe that Howland appraised Cantrell as one who6Victor Stone, a lathe machinist, who was hired in early April, was laidoff on the same date as Cantrell and assertedly for the same reason I haveconsidered this circumstance in reaching my conclusion about Cantrell's161had the capacity to do jig bore work. This leaves un-resolved the question of whether Cantrell could take oversuch work without a substantial period of training. Thesum of Howland's testimony is that he just did not know.But he did know that he needed help in the jig bore operations,he did know, he said, that he no longer needed amillingmachinist on the night shift, he did know that Can-trellwas a competent machinist, and he did know thatqualified men were hard to find. Cantrell was not a long-time employee but he had worked more than a year fortheRespondent and had performed satisfactorily.Howland testified that he had heard earlier that Cantrellhad a purpose to return to Tennessee and that he tooksome comfort from this as it made the task of terminationless distasteful.He madeno attempt to verify this infor-mation by asking Cantrell about it.For the period of his employment Cantrell worked a54-hour week and was occupied 90 percent of these hoursin millingmachine work. On his last 2 days at work he putin 10 and 8 hours, respectively. Although Howlandtestified that he no longer neededa millingmachinist onthe night shift, he attributed this development to a grad-ual change in the character of the work Respondent wasperforming. There is justnothing inthis record beyondthis to support a conclusion that on May 11 an employeewho had been working 54 hours a week abruptly becameunneeded. I do not believe that the amount of millingmachine workbeingperformed in the plant decreased sosuddenly. If it was absorbed by day-shift workers somerealignmentof duties must have been entailed. AcceptingHowland's testimony that no newmillingmachinist washired, nonethelesssomeonehad to perform the workwhich was nolongerassigned to Cantrell.Ibelieve that Cantrell was maneuvered out of his jobin order to remove a vocal advocate of the Union fromthe plant and thus to lessen the Union's chance for suc-cess in the election. The reason given for Cantrell's ter-mination, especially with the attendant circumstance thatHowland did not attempt to learn if Cantrell could fill thejigbore vacancy, does not ring true. Viewing thisdischarge in the light cast upon it by Respondent's con-temporaneouscampaign againstthe Union, marked as itwas by a variety of threatsand allurementsintermixedwith the establishment of the Grievance Committee, Ifind that by the discharge of Cantrell the Respondentsought to discourage membership in and activity on be-half of the Union, and that the Respondent thereby en-gaged in unfair labor practices within the meaning of Sec-tion8(a)(3) of the Act.6Irving Klein,a toolmaker, was hired in August 1964and was discharged on June 25 in the following year.Kleinwas anactive supporter of the Union and solicitedother employeesto sign designationcards.EffectiveMarch 8 he was given a wage increase of 15 centsan hourand when Superintendent Howland told him about this healso commented, according to Klein's uncontradicted andcredited testimony, that he considered Klein to be a "topman."On June 21, Klein testified credibly and without con-tradiction that General Foreman Isak said he was notplanninghis jobs properly with the result that too manyhours were being expended on them. Klein replied that hecould not be held responsible for the hours used by otherdischarge. It may well havebeen thatthe Respondent had no need for alathemachinistfor a periodbeginningMay 11 (Stone was rehired inJuly). 162DECISIONSOF NATIONAL LABORRELATIONS BOARDemployees. On June 25 Isak told him that he had been"following him around" and that Klein was too slow.Klein was then discharged.Isak was not questioned about the discharge or thewarning of June 21. Isak testified that some time inMarch he told Klein that he was talking too much on thejob. It is fairly inferable from Isak's testimony that he toldKlein his work was suffering on that account.In the Respondent's shop when a complicated gauge isto be manufactured, a toolmaker is given a blueprint ofwhat is desired and told to get it done. Usually, if not al-ways, the toolmaker is told of the number of man hoursestimated to be sufficient for completion. The toolmakerattempts to keep within his estimate or to better it. Afterdetermining how the gauge should be built, the toolmakerorders the necessary materials and indicates the work tobe done away from his bench. He may do some of themilling or send it to a milling machinist. If jig bore workis entailed, this will be done by someone assigned by thejig bore leadman. When the job is complete the estimatedhours become actual hours for which men are paid. If theactual hours exceed the estimate there is a "loss" on thejob; otherwise there is a "profit." Obviously, the estimatecan be met, lessened, or exceeded depending upon avariety of factors. If the toolmaker working at his bench,the lathe machinist, the milling machinist scraps materialor in some other fashion uses excessive hours, wasteresults.If the estimate is unreasonably low, in alllikelihood it will not be met. Under Respondent's systemof classifying jobs as profitable or not, only the final resultis considered in labeling the work of the toolmaker. If amaladroit jig bore machinistruins apart on which manyhours of work have been expended, the hours are wastedand the job is well on its way to becoming a loser. If,through some brilliant improvisation, a lathe machinistfinds a way to save many hours on a job, the probabilityof showing a profit is enhanced. In neither of the exam-ples postulated does any action or inaction on the part ofthe toolmakerinfluencethe result. Over a period of yearsI suppose that it may be possible through this system tofind a reflection of a sort of rough justice. The miscalcu-lated estimates and the misfortune of others' mistakes willaverage out. The more competent toolmakers will showa more consistent pattern of profitable job performance.Superintendent Howland testified that in December1964 he told Klein that he waslosingmoney on the jobsassigned to him. Respondent's records show that in earlyDecember there was an indicated loss of $1,238 on oneof Klein's jobs. Thereafter, for a few months, Klein'sprofit statement was on the credit side. This encouragedHowland, he testified, to give Klein a wage increase inMarch. In April the loss on a job then completed by Kleinwas set at more than $3,700. Klein spoke with Howlandabout this complaining that the estimate was too low.Howland conceded that it was without saying what per-centage of the loss might be attributable to that circum-stance. Klein's profit-and-loss statement thereafter showsan almost unbroken string of losses ranging from $179 to$839. Howland concluded, he testified, that, despite thefact that Klein was a good mechanic and did work of goodquality, he did not have the potential to be a valuable em-7Counsel for the Union has filed a morally persuasive brief urging that,because theRespondentby resort to unfair labor practices has preventedits employees from having representation for a period now approaching 2years,a genuineremedy would force theRespondentto give toemployeeswhat bargaining would by now have gained for them in the area of wages.Iagree that the direction to bargain which is partof this Decision does notturn back the calendar and that the employees are not by virtue of myfindings and recommendationscompensatedfor the denial of statutoryployee in Respondent's plant. Klein's discharge followed.Iam quite unconvinced that the Respondent used theprofit-and-loss calculations to appraise the competencyor performance of the toolmakers. The record, in myview, demonstrates their unsuitability for that purpose.My conclusion in this respect is strengthened by the cir-cumstance that when one of Klein's jobs in April showedwhat surely was a substantial loss, $3,767, Howlandvoiced no criticism to Klein and, indeed, told him not toworry about it. Howland is a knowing person, whollyfamiliar, I am sure, with the problems arising in such aplant as the Respondent operates. He no doubt knew whythe job showed a loss and he did not lay the responsibilityat Klein's door. The small losses which followed in Mayand June did not move Howland to raise any questionswith Klein about his competency. Surely Howland knewwho the good toolmakers were, and it is significant that inMarch, after Klein had been in Respondent's employ formore than 7 months, Howland told him that he was a topman. Howland said that because he believed it, and hewas in a position to know.Although the Union lost the election on June 11 by amargin which impelled President Weitzel to write to theemployees "to express how thrilled" he was, the Re-spondent could have reasoned that it was not yet finallyfree of the Union's presence. Objections to the electionwere filed on June 17. The Respondent had counsel andmust quickly have learned that if the objections weresustained another election might be held. Howland hadindirectly suggested in March that Klein might be a pro-fessional organizer and, even if he did not believe thatKlein was on the Union's payroll (he testified that hedid not), he clearly regarded Klein as one who wasattempting to establish the Union as the bargainingagent of Respondent's employees. The Respondent hadreason to believe that, if the election were to be setaside,Klein would again be among those urging theemployees to vote for the Union.Disbelieving Respondent's proffered reason for Klein'sdischarge, considering Respondent's continuing searchfor skilled employees, and appraising the discharge in thelight of Respondent's unlawful conduct in opposition tothe attempts by its employees to obtain representation, Iconclude that Klein was discharged to discourage suchactivity. I find that by the discharge of Klein the Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V.THE REMEDY7Having found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itrights which they have suffered However, Section 8(d) of the Act forbidsme to tell the Respondent that it must retroactively pay the wage rates thatwould likely have resulted from good-faith bargaining in 1965 and sinceThe Supreme Court has held in words too clear to permit speculationabout them that "the Board may not, either directly or indirectly, compelconcessions or otherwise sit injudgment upon the substantive terms ofcollective bargaining agreements."N.L R B v American National In-surance Co,343 U S 396. MECHANICAL SPECIALTIES CO.cease and desisttherefromand take certainaffirmativeaction designedto effectuate the policiesand purposes ofthe Act.Having found that theRespondenthas unlawfullyrefused tobargainwith the Union as the majorityrepresentative of its employees in the appropriate unit, itwill be recommended that the Respondent,upon requestof the Union, engage in collective bargainingwith the or-ganizationand thatany agreement reached be reduced towriting andsigned.Having foundthat theRespondent has dominated and_interferedwith theformation and administration of theGrievanceCommittee,itwill be recommendedthat theRespondentdisestablishtheGrievanceCommitteecompletelyas any sort of bargaining representative of itsemployees.Having foundthatthe Respondent has discriminatedagainstAlfred Cantrelland IrvingKlein bydischargingthem,itwillbe recommendedthat theRespondent offerto eachof them immediate and full reinstatement to thepositionsheld beforedischarge,and that each be madewhole for anyloss of earningsattributableto discharge.Backpay shall be computed in the mannerestablished bythe Boardin F. W.Woolworth Co.,90 NLRB 289, andshall bear interestcalculated upon theformula adopted inIsis Plumbing &Heating Co.,138 NLRB 716.Uponthe basisof theforegoing findingsof fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Mechanical SpecialtiesCompany, Inc., Los An-geles, California,is anemployerengaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.InternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers ofAmerica,UAW-AFL-CIO,isa labor organizationwithin themeaning of Section2(5) of the Act.3.By threatening the closeof thebusiness in the eventof union victoryin the representationelection and byquestioningemployeesconcerningtheirunionpreferences in the contextof coercion,the Respondenthas engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(1) of the Act.4.All productionand maintenance employees em-ployed at the Los Angeles plant,including the productionliaisonemployees,inspectors,inspector trainee, anddraftsmentool,butexcluding all office clerical em-ployees, professional employees, guards, watchmen, andsupervisors as defined in theAct, constitute a unit ap-propriate for purposes of collectivebargaining within themeaning ofSection 9(b) of the Act.5.On andsince March16, 1965, theUnion has beenand now isthe exclusivebargaining representative ofRespondent's employees in the appropriate unit and is en-titled to bargainwiththe Respondent in respect to wages,hours, andotherterms and conditions of employment.6.By refusingon March 19, 1965, and thereafter torecognizethe Union and to bargain with it, theRespond-ent has engagedinunfair labor practices within themeaning of Section 8(a)(5) of the Act.7.By dominatingand interferingwith the formationand administrationof the Grievance Committee, theRespondent has engaged in unfair labor practices withinthe meaning of Section8(a)(2) of the Act.8 In the event that this Recommended Order is adoptedby the Board,the words"a Decision and Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United States1638.By discriminating in regard to the tenure of employ-mentof Alfred Cantrelland Irving Klein,the Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record inthe case, and the foregoingfindingsof fact andconclusionsof law thatRespondent,MechanicalSpecialtiesCompany, Inc., Los Angeles,California, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threateningemployeeswithina curtailment orcessation of operations in the event of a union electionvictory,questioning employees in a coercive context con-cerning theUnionor activitieson behalf of the Union,discharging employees because of union membership,preference,or activity,granting wage increases to diluteunion interest,or in any other manner interfering with,restraining,or coercing employees in the exercise of theirright toself-organization,to formlabororganizations, tojoin or assist InternationalUnion, United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica, UAW-AFL-CIO, orin any other labor or-ganization,to bargaincollectivelythrough representa-tives of their ownchoosing,and to engage in other con-certed activitiesfor thepurposesof collectivebargainingor othermutual aid orprotection, or torefrainfrom anyor all suchactivities,except tothe extentthatsuch rightmay be affected by an agreementrequiring membershipin a labor organization as a condition of employment asauthorizedin Section 8(a)(3) ofthe Act.(b)Refusing upon request to bargainwith the Unionas the exclusive representative of employees in the ap-propriate unit.(c)Giving the Grievance Committeeany status asbargaining representative of employees.2.Take thefollowing affirmative action,which I findwill effectuatethe policiesof the Act:(a)Upon request,bargainwith theUnion in respect towages,hours, andother terms and conditionsof employ-ment and, if an agreement is reached,reduce it to writingand sign it.(b)Withdrawrecognitionfromand completely dis-establishthe Grievance Committeeas the representativeof employeesfor anybargaining purpose.(c)Offer to Alfred Cantrelland Irving Klein im-mediate and full reinstatement each to his former or sub-stantiallyequivalentposition,without prejudice toseniority or otherrights and privilegespreviously en-joyed,and make each of themwhole for any loss ofearnings suffered in the mannerset forthin that portionof thisDecision entitled"The Remedy."(d)Preserveand, upon request, make available to theBoard or its agents, for examination or copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, andall otherrecords necessaryfor determining the amountof backpaydue underthe terms of thisRecommended Order.(e)Post at its plantin Los Angeles, California,copiesof the attachednotice marked"Appendix."$ Copies ofCourt of Appeals,the words"a Decree of the UnitedStates Court of Ap-peals Enforcingan Order"shall be substituted for the words "a Decisionand Order." 164DECISIONS OF NATIONALsaid notice, to be furnished by the Regional Director forRegion31, Los Angeles, Calfornia, after being signed byan authorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to en-sure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 31, in writ-ing,within 20 days from the date of this RecommendedOrder what steps Respondent has taken to complyherewith.9IT IS FURTHER RECOMMENDED that the Board dismissthepetitioninCase 31-RC-14 and vacate allproceedings in connection therewith.9 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read- "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order ofa Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTattempt to discourage membershipinor activity on behalf of International Union,United Automobile,Aerospaceand Agricultural Im-plement Workers of, America,UAW-AFL-CIO, orany other labor organization of our employees, bygranting wage increases,threatening a lessening ofwork opportunity,or closing of our business, or bydischarges,or byany other sort of discriminationrelating to hire or tenure of employment or any termor condition of employment.WE WILLNOT impose upon our employees anybargaining representative or unlawful substitutethereforandwill immediately disestablish theGrievance Committee.WE WILL,upon request,bargain collectively withInternational Union, United Automobile,Aerospaceand Agricultural Implement Workers ofAmerica,UAW-AFL-CIO,as the exclusive representativeof all employees in the bargaining unit describedbelow concerning rates of pay,wages, hours of em-ployment, and other conditions of employment, and,LABOR RELATIONS BOARDif an understanding is reached,embody it in a signedagreement.The bargaining unit is:All production and maintenance employees em-ployed at the Los Angeles plant,including theproduction liaison employees,inspectors, in-spector trainee,and draftsmen tool, but exclud-ing all office clerical employees,professionalemployees,guards, watchmen,and supervisorsas defined in the National Labor Relations Act.WE WILLoffer to Alfred Cantrell and Irving Kleinimmediate and full reinstatement each to his formeror substantially equivalent position and pay each ofthem with interest for any loss of earnings sufferedbecause of discharge.WE WILL NOT by discharging employees, by grant-ing wage increases,by threatening or predicting lossof work opportunity or plant closure,by dealing withthe Grievance Committee,or in any other manner in-terfere with,restrain,or coerce our employees in theexercise of their right to self-organization,to formlabor organizations,to form,join,or assist Interna-tionalUnion,United Automobile,Aerospace andAgriculturalImplementWorkers of America,UAW-AFL-CIO, or any other labor organization,to bargain collectively through representatives oftheir own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all of such activity,except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as permitted by Section 8(a)(3) of theAct.MECHANICAL SPECIALTIESCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify any of the above-named employ-ees presently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 215 WestSeventh Street, Los Angeles, California, Telephone688-5840.